Title: To George Washington from Richard Dobbs Spaight, 15 December 1794
From: Spaight, Richard Dobbs
To: Washington, George


        
          Sir
          North Carolina NewBern 15th Decem: 1794
        
        I have to acknowledge the receipt of the Secretary of war’s letter of the 20th of Novem: last respecting patroles on Western frontier of this State. At the meeting of the General Assembly which takes place on the 31st inst: I will lay General Knox’s letter with its enclosures before them and as they will then be in possession of every necessary information respecting the state of the frontiers, they will be enabled to judge whether the patroles may be dismissed with safety to the citizens of those counties and if upon enquirey they find that they can be I am certain they will have no objections to my issuing orders to Colonel Vance to

discharge them, As soon as the business is acted on I shall do myself the honor to inform you of the result. I am &c.
        
          Rd D. Spaight
        
      